                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION
                           CIVIL ACTION NO. 1:20-CV-00274-KDB
    RUTH WADDELL GARRISON,

                    Plaintiff,

       v.                                                                 ORDER

    KILOLO KIJAKAZI , Acting
    Commissioner of Social Security,1

                    Defendant.


            THIS MATTER is before the Court on Plaintiff’s Complaint (Doc. No. 1) and

Defendant’s Motion for Remand to the Commissioner for further administrative proceedings (Doc.

No. 20). The Commissioner wishes to conduct further fact finding, including holding a new

hearing. Plaintiff’s counsel consents to the Government’s Motion for Remand.

            The Court finds good cause has been alleged for remand and that further administrative

fact-finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision

under sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further

proceedings, including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

            The Clerk of Court is directed to enter a separate judgment pursuant to Rule 58 of the

Federal Rules of Civil Procedure

            SO ORDERED.                              Signed: September 10, 2021




1
 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule 25(d) of the
Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted for Andrew Saul as the defendant in this
suit.

              Case 1:20-cv-00274-KDB Document 21 Filed 09/10/21 Page 1 of 1
